Citation Nr: 0713175	
Decision Date: 05/03/07    Archive Date: 05/15/07

DOCKET NO.  05-36 673	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to disability compensation under the provisions 
of 38 U.S.C.A. § 1151 for back and bilateral leg disorders, 
claimed to have resulted from treatment at the Department of 
Veterans Affairs Medical Center (VAMC) in West Haven 
Connecticut, from September 14 to September 19, 2004.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The veteran had verified active service from October 1964 to 
April 1969, and apparently had military service from June 
1974 to April 1975.

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Hartford, 
Connecticut.  In August 2006, the Board remanded the 
veteran's case to the RO to comply with his request to 
testify at a hearing with a Veterans Law Judge.

In October 2006, the veteran sitting at the RO, testified 
during a hearing that was conducted via video conference, 
with the undersigned Veterans Law Judge sitting at the 
Board's office in Washington, D.C.  A copy of the hearing 
transcript is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran seeks compensation under the provisions of 38 
U.S.C.A. § 1151 for back and bilateral leg disorders.  The 
treatment at issue was furnished in September 2004 by the 
VAMC in West Haven, Connecticut.  At that time, the veteran 
underwent a lumbar 4 laminectomy, lumbar 4-5 transforaminal 
lumbar interbody fusion, and lumbar 4-5 posterior fusion with 
pedicle screws and rods. 

The veteran contends that the surgery failed because his 
fusion did not take and ultimately necessitated his 
undergoing a second fusion surgery that was performed in 
December 2005 at another VAMC.  He also asserts that he was 
not informed of the nature of the treatment or its possible 
consequences.  In essence, the veteran asserts that, as a 
result of the September 2004 medical treatment, he sustained 
additional disability of the back and bilateral legs that was 
the result of carelessness, negligence, lack of proper skill, 
error in judgment, or a similar instance of fault on VA's 
part.  In the alternative, the veteran asserts that VA failed 
to exercise the degree of care that would be expected of a 
reasonable health care provider, as he believes that the 
doctor who performed the September 2004 procedure at the VAMC 
West Haven was only a resident and, thus, not qualified to 
perform this procedure.

In pertinent part, 38 U.S.C.A. § 1151 (West 2002 & Supp. 
2006) provides for compensation for qualifying additional 
disability in the same manner as if such additional 
disability were service-connected.  A qualifying additional 
disability is one in which the disability was not the result 
of the veteran's willful misconduct; and, the disability was 
caused by hospital care, medical or surgical treatment, or 
examination furnished the veteran; and, the proximate cause 
of the disability is the result of carelessness, negligence, 
lack of proper skill, error in judgment, or similar instance 
of fault on the part of VA in furnishing the hospital care, 
medical or surgical treatment, or examination, or was the 
result of an event not reasonably foreseeable.  Id.

To establish that carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on 
VA's part in furnishing hospital care, medical or surgical 
treatment, or examination proximately caused a veteran's 
additional disability or death, it must be shown that the 
hospital care or medical or surgical treatment caused the 
veteran's additional disability or death; and (i) VA failed 
to exercise the degree of care that would be expected of a 
reasonable health care provider; or (ii) VA furnished the 
hospital care or medical or surgical treatment without the 
veteran's informed consent.  Determinations of whether there 
was informed consent involve consideration of whether the 
health care providers substantially complied with the 
requirements of 38 C.F.R. § 17.32 (2006).  Minor deviations 
from the requirements of 38 C.F.R. § 17.32 that are 
immaterial under the circumstances of a case will not defeat 
a finding of informed consent.  38 C.F.R. § 3.361(d)(1) 
(2006).

Whether the proximate cause of a veteran's additional 
disability or death was an event not reasonably foreseeable 
is in each claim to be determined based on what a reasonable 
health care provider would have foreseen.  The event need not 
be completely unforeseeable or unimaginable but must be one 
that a reasonable health care provider would not have 
considered to be an ordinary risk of the treatment provided.  
In determining whether an event was reasonably foreseeable, 
VA will consider whether the risk of that event was the type 
of risk that a reasonable health care provider would have 
disclosed in connection with the informed consent procedures 
of 38 C.F.R. § 17.32.  38 C.F.R. § 3.361(d)(2) (2006).

In his written and oral statements in support of his claim, 
the veteran contends that after the September 2004 surgery he 
continued to experience right hip and back pain, and leg 
problems.  He maintains that because of the negligent care he 
received, that included the use of cadaver bone (Allograft) 
rather than his own bone graft (Autograft), his spinal fusion 
failed, forcing him to undergo the second back surgery in 
December 2005, that was performed at the VAMC Boston/ West 
Roxbury, when his right iliac bone was used as graft 
material.  He further argues that the September 2004 surgery 
was performed by a resident who nicked his spinal cord, and 
caused a cerebrospinal fluid leak (CSF), as noted in the 
operative report.  He testified that, in June 2005, VA 
authorized that he be examined by a private physician for his 
continued back symptoms.  A July 2005 report from Dr. D.M.K. 
notes a laminectomy defect.  Subsequently, the veteran said 
that VA referred him to a surgeon at the VAMC in Boston/West 
Roxbury who said his spine did not fuse because the cadaver 
bone was "absorbed" (see transcript, page 10) and 
recommended the second surgery.  He testified that he 
currently has nerve problems at the graft site that doctors 
have said is scar tissue.

The September 14, 2004 operative report indicates that both 
Allograft and Autograft were used.  

Neither consent forms signed by the veteran at the time of 
the September 2004 lumbar laminectomy or medical records from 
the VA West Roxbury medical facility were obtained by the RO.  
Hence, there appear to be some pertinent medical records 
(which may affect the disposition of the instant claim) that 
are not yet associated with the claim file.  See Dunn v. 
West, 11 Vet. App. 462 (1998); Bell v. Derwinski, 2 Vet. App. 
611 (1992).

As well, the record does not contain medical opinion evidence 
commenting on any orthopedic or neurological disorder and VA 
treatment.  See 38 U.S.C.A. § 1151 (West 2002 & Supp. 2006).  
The VA's duty to assist the veteran requires that VA provide 
a medical examination, or obtain a medical opinion, when such 
an examination or opinion is necessary to make a decision on 
the claim.  38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2006).  
Therefore, because medical opinion evidence as to the 
etiology of the veteran's claimed disorder is critical to his 
claim, on remand, he needs to be scheduled for VA 
examinations to obtain such a medical opinion.

Accordingly, the case is REMANDED for the following action:

1.	The RO/AMC should obtain all original 
hospital records regarding the 
veteran's lumbar 4 laminectomy at the 
VAMC in West Haven, dated from 
September 14 to 19, 2004, to 
specifically include any consent 
form(s) signed by the veteran 
pertaining to the lumbar surgery at 
issue, including the use of cadaver 
bone or iliac bone graft material.

2.	The RO/AMC should obtain all medical 
records regarding the veteran's 
treatment at the VAMC in Boston/West 
Roxbury, for the period from January 
2005 to the present, to specifically 
include all surgical, hospital, and 
outpatient records regarding the back 
surgery performed in December 2005.

3.	Then RO should arrange for medical 
opinions to be obtained and, if needed, 
for VA examination(s) by appropriate 
medical specialists, e.g., 
neurosurgeon, and/or orthopedic 
surgeon.  The claims folder should be 
made available to the examiner(s) for 
review in conjunction with the 
opinion(s) and any examination(s).  If 
examination(s) are deemed indicated, 
all indicated tests and studies should 
be conducted and all clinical findings 
reported in detail.  Based on a review 
of the claims folder and pertinent 
evidence obtained, the examiner(s) 
should answer the following:

a.	Does the veteran suffer from back 
and bilateral leg disorders, or a 
hip disorder e.g., hip, leg or 
back pain, numbness, weakness, or 
another hip, back or leg 
disability?

b.	Reviewing the evidence of record 
prior to and after the event in 
September 2004, is there an 
increase in the hip, back and leg 
impairment due to the back 
disorder and treatment therefore?

c.	If there is an increase in 
disability after September 14, 
2004, is it at least as likely as 
not that the change in hip, back 
and leg pain, weakness, and 
numbness was brought about by 
fault, carelessness, negligence, 
lack of proper skill, or error in 
judgment by VA in its treatment of 
the veteran on September 14, 2004 
when he underwent a lumbar 4 
laminectomy, lumbar 4-5 
transformational lumbar interbody 
fusion, lumbar 4-5 posterior 
fusion with pedicle screws and 
rods at the VAMC in West Haven, 
Connecticut.  The examiner(s) 
should also opine whether the 
appellant's hip, back and 
bilateral leg pain, weakness, and 
numbness were events reasonably 
foreseeable.

d.	The examiner(s) is(are) also 
requested to comment on whether 
was there an increase in 
disability, beyond the natural 
progress of the veteran's back 
disorder brought about by fault, 
carelessness, negligence, lack of 
proper skill, or error in judgment 
by VA in its treatment of the 
veteran on September 14, 2004 when 
he underwent a lumbar 4 
laminectomy, lumbar 4-5 
transforaminal lumbar interbody 
fusion, lumbar 4-5 posterior 
fusion with pedicle screws and 
rods at the VAMC in West Haven, 
Connecticut.  If the change in 
back disability is more likely 
than not due to natural progress 
of the back impairment, that too 
should be noted.

e.	If it is determined that there was 
no fault, carelessness, 
negligence, lack of proper skill, 
or error in judgment, and/or 
current impairment was an event 
reasonably foreseeable, the 
examiner(s) should expressly say 
so and provide detailed reasons 
for such opinions.

f.	 If, and only if, copies of any 
consent form(s) are received from 
the VAMC West Haven, the 
examiner(s) is(are) requested to 
comment on whether the consent 
form(s) signed by the veteran 
prior to the September 2004 lumbar 
laminectomy procedure adequately 
advised him of the nature of the 
proposed procedure or treatment; 
the expected benefits; reasonably 
foreseeable associated risks, 
complications or side effects; 
reasonable and available 
alternatives; and anticipated 
results if nothing was done, 
including whether cadaver bone or 
his bone would be used as graft 
material.

g.	A rationale should be provided for 
all opinions given and the factors 
upon which the medical opinion is 
based must be set forth in the 
report. The veteran's claims file 
must be made available to the 
examiner(s) in conjunction with 
the examination, and the 
examination report(s) should 
indicate whether the veteran's 
medical records were reviewed.

4.	Thereafter, the RO should readjudicate 
the veteran's claim for benefits 
pursuant to § 1151 for back and 
bilateral leg disorders due to 
treatment at a VAMC from September 14 
to 19, 2004.  If the benefits sought on 
appeal remain denied, the veteran and 
his representative should be provided 
with a supplemental statement of the 
case (SSOC).  The SSOC should contain 
notice of all relevant actions taken on 
the claim, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal since the 
October 2005 statement of the case.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion s to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




